Citation Nr: 1745221	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  14-01 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for an acquired psychological disorder, to include posttraumatic stress disorder (PTSD) and major depressive disorder (MDD).

2. Entitlement to service connection for bilateral hearing loss.

3. Entitlement to service connection for tinnitus.

4. Entitlement to service connection for peripheral neuropathy, claimed as secondary to service-connected diabetes mellitus II.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

C. Lamb, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to June 1970, with periods of service in the Alabama National Guard.  The Board notes the appellant is a combat veteran and is the recipient of the Army Commendation Medal with Valor Device.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Montgomery, Alabama, Department of Veterans Affairs (VA) Regional Office (RO).  

The Board notes that the Veteran's claim of entitlement to service connection for PTSD is the type of claim that cannot be limited only to a particular diagnosis, but must be considered a claim for any mental disability that may be reasonably encompassed.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As noted more fully below, the Veteran has been diagnosed with PTSD and MDD.  Therefore, the issue has been recharacterized as set forth on the title page.

The issues of entitlement to service connection for bilateral hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The Veteran's acquired psychological disorder, to include PTSD and MDD, is directly related to service.



CONCLUSION OF LAW

The criteria for entitlement to service connection for an acquired psychological disorder, to include PTSD and MDD, have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has specified duties to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits, as well as certain assistance duties.  However, given the disposition of the appeal below, discussion of VA's compliance with those duties are not necessary, and any deficiencies in such notice or assistance are harmless.

In the decision below, the Board grants the claim of service connection for an acquired psychological disorder.  To the extent there are any notice defects as to the initial rating and effective date elements when effectuating the award, the Board trusts the RO will ensure they are rectified.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  In order to establish entitlement to service connection, there must be (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

Service connection may be presumed for certain chronic diseases which develop to a compensable degree within one year after discharge from service, even though there is no evidence of the disease during the period of service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. 3.307, 3.309(a) (2016). 

Lay assertions may also serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153 (a) (West 2014); 38 C.F.R. § 3.303(a) (2016); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence). 

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).





Acquired Psychological Disorder

The Veteran filed a claim for PTSD in March 2010.  After a review of the evidence of record, the Board finds that service connection for an acquired psychological disorder is warranted.

Initially, the Board notes that the Veteran's service treatment records (STRs) from his active duty service are missing.  See July 2011 Formal Finding on Unavailability of Service Treatment Records.  The Court has held that in cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of- the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis of the Veteran's claim has been undertaken with this heightened duty in mind.  

The service personnel records show that the Veteran earned the Army Commendation Medal with Valor Device.  

The Veteran underwent a private psychiatric assessment by Dr. MK, a private physician, in March 2010.  The record shows the Veteran reported constant nightmares that typically resulted in waking up and having to walk around and regroup prior to returning to sleep.  The Veteran also reported anxiety and depression shortly after separation from service.  Since the death of his mother in 2002, the Veteran reported becoming increasingly isolated and less active.  The Veteran also reported having less energy and that he was no longer motivated to do activities or take care of his grooming.  In addition, the Veteran reported recent suicidal ideation the past two years.  The Veteran further reported crying spells, trouble sleeping, insomnia, audio and visual hallucinations, and decreased concentration.  He also endorsed compulsive behavior, forgetfulness, and panic attacks.  The psychiatrist noted that the Veteran was tearful throughout most of the interview triggered by speaking of his mother's death.  The psychiatrist also noted evidence of psychomotor retardation and slight tremors of outstretched hands.  Mood and affect were dysphoric and tearful.  Speech was noted with increased latency and low volume.  Thought processes were mostly goal directed and coherent.  Attention was noted as decreased and memory impaired.  The Veteran was found alert and oriented to all spheres, insight was adequate, and judgement questionable secondary to severe hopelessness.  The Veteran was diagnosed with severe chronic single episode MDD and PTSD, and assigned a GAF score of 50.  He was proscribed psychotropic medication.

In an April 2008 statement, the Veteran asserted that during his tour of duty in Vietnam he was involved in many combat operations during which he came into constant contact with enemy forces, observed many combat related deaths and injuries, gathered up body parts and provided medical attention to the wounded.  

The Veteran was provided a VA examination in May 2010.  During the examination, the Veteran reported serving in Vietnam for one year and involvement in multiple firefights.  He also reported seeing both dead and wounded American and enemy soldiers and having killed people.  The Veteran reported being haunted by the memories of the killing and endorsed occasional nightmares.  He also endorsed isolation except for being close to his sister and some other relatives.  He did not report irritability or sleep disturbance.  The Veteran denied any suicidal or homicidal ideation.  The examiner noted the Veteran was alert and oriented to all spheres.  His mood and affect were good.  His speech was relevant and coherent and there was no evidence of psychosis or thought disorder.  The examiner did note that the Veteran became tearful while describing events in Vietnam.  Immediate, short term, and long term memory were noted as intact and concentration was noted as fine.  The examiner concluded that the Veteran did not have any symptoms that met the criteria for a psychiatric disorder, including PTSD.  The examiner also found the Veteran did not have any social or personal impairment of functioning; besides a rather socially isolated lifestyle which the examiner determined was out of natural development and some preferences as opposed to extreme avoidance and truly impaired socialization.  Based on the examination, no psychological diagnosis was made.

An August 2010 VA mental health assessment noted the Veteran complained of an inability to sleep and having nightmares about Vietnam.  The Veteran reported problems with sleep, energy and nightmares that increased in severity in March 2010.  The Veteran also reported that his private psychiatrist placed him on medication that helped and that he attended weekly PTSD therapy groups at the Veteran's Center.  During his service in Vietnam, the Veteran reported seeing dead bodies, being involved in firefights, and coming under mortar attacks.  Other symptoms included spending most of his time to himself and avoiding crowds.  The psychiatrist noted the Veteran was neatly attired, had fair eye contact and normal speech rate and rhythm.  The Veteran denied hallucinations or delusions.  He did report recurrent intrusive thoughts about Vietnam, anxiety and a depressed mood.  He also reported a poor appetite and decreased energy.  He denied any suicidal or homicidal ideation.  The Veteran was diagnosed with mild PTSD and depressive disorder.

An August 2010 private treatment summary provided by Dr. MK noted that during the March 2010 initial assessment the Veteran reported combat related events that were traumatic for him including coming under mortar attacks, being exposed to bomb blasts, participation in several firefights, witnessing soldiers close to him being killed, and seeing body parts.  The Veteran reported that memories of combat interfered with his personal, professional and social activities.  Currently, PTSD related symptoms included intrusive thoughts, anxiety, nightmares, feelings of anger and sleep disturbance.

In an August 2011 notice of disagreement, the Veteran asserted that he had medical evidence of a current diagnosis for PTSD and supporting evidence he was a combat veteran.  The Veteran's service personnel file was also associated with the claims file in August 2011 evidencing the same certifications and commendations as noted above.

The appellant is a combat veteran.  While the adequacy of a claimed in-service stressor to produce PTSD and the sufficiency of symptomatology to support a PTSD diagnosis are medical determinations, the occurrence of a claimed stressor is an adjudicatory determination.  See Cohen v. Brown, 10 Vet. App. 128, 143-44 (1997).  Therefore, in consideration of the Veteran's status as a combat veteran, his combat related stressors are conceded.  

In cases where a veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C.A. § 1154(b) and its implementing regulation, 38 C.F.R. § 3.304(d), are applicable.  This statute and regulation ease the evidentiary burden of a combat veteran by permitting the use, under certain circumstances, of lay evidence.  If the veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(d) (2016).  In the case of a combat veteran, not only is the combat injury presumed, but so, too, is the disability due to the in-service combat injury.  Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  To establish entitlement to service connection, however, there still must be evidence of a current disability and a causal relationship between the current disability and the combat injury.  Id. 

The medical evidence of record clearly shows the Veteran has been diagnosed with PTSD and MDD.  This includes diagnoses provided by the Veteran's private treating physician as well as a VA psychologist.  Additionally, both the private treating physician and the VA psychologist based their diagnoses on the Veteran's reported combat stressors.  Therefore, the medical evidence of record establishes a current disability and a causal relationship between the current disability and the Veteran's combat related stressors.  Thus, all three Shedden requirements have been met.

Accordingly, the Board finds the criteria for service connection for an acquired psychological disorder, to include PTSD and MDD, are met.  The claim is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2016).


ORDER

Entitlement to service connection for an acquired psychological disorder, to include PTSD and MDD, is granted.


REMAND

The Board regrets the delay, however, a remand is necessary and further assistance to the Veteran is required in order to comply with the duty to assist as mandated by 38 U.S.C.A. § 5103A, and to afford the Veteran adequate VA examinations.  Barr v. Nicholson, 21 Vet. App. 303 (2007). 

1. Peripheral Neuropathy

The Veteran asserts service connection for peripheral neuropathy.  Specifically, the Veteran asserts that he had peripheral neuropathy that is secondary to his service-connected diabetes mellitus II.

Private diabetes treatment records dating from May 1998 through May 2006 show normal neurological examinations, including normal Semmes Weinstein aesthesiometry, monofilament, motor and sensory function, and peripheral pulses.  Additionally, in November 2000 the Veteran denied peripheral edema.  

At a January 2007 VA diabetes examination, the Veteran denied any signs of neuropathy such as tingling, numbness or pain in his extremities.  The Veteran did report that his feet became more cold than usual.  The examiner additionally noted that the reported coldness in the extremities were symptoms of diabetic related peripheral vascular disease.  The examiner did not find any symptoms related to peripheral neuropathy or diabetic neuropathy.  Further, the examiner noted that the Veteran did not have a neurological disease.

A July 2010 VA medical record shows the Veteran complained of a burning sensation in his feet and diabetic neuropathy.  The physician noted no numbness or weakness of any extremity.  Additionally a diabetic foot examination revealed a normal sensory examination, normal foot inspection, and normal foot pulse examination.

A December 2010 VA medical record noted a past medical history for diabetic neuropathy.  A neurologic examination revealed no numbness or weakness of any extremity and the Veteran's diabetic neuropathy was found stable.  The same findings are shown in an April 2011 VA medical record.

During a June 2011 VA diabetes examination, the Veteran reported numbness, tingling and painful sensation to his feet, legs and fingers of both hands over the past few years.  The bilateral foot pain reportedly prevented his endurance to walk.  The examiner noted that the Veteran was currently on medication to treat neuropathy.  The examiner noted the following peripheral neuropathic symptoms as reported by the Veteran: paresthesia, loss of sensation, pain and dysesthesia located in the bilateral upper and lower extremities.  An extremity examination revealed no ulcers and normal radial pulses in the bilateral upper extremities.  The bilateral lower extremities showed no ulcers and dorsalis and posterior tibial pulses were normal.  A sensory examination did find dysesthesias in the bilateral upper and lower extremities.  All other sensory examination findings involving the bilateral upper and lower extremities were normal.  

The Board notes that the Veteran is currently service-connected for diabetes with erectile dysfunction, glaucoma, cataracts and retinopathy.  The Veteran is also service connection on a secondary basis for bilateral carpal tunnel syndrome with distal ulnar neuropathy.  

The Board finds that the evidence of record does not clearly establish the presence of neuropathy associated with diabetes.  Therefore, the Board finds that a VA examination is necessary to ascertain whether the Veteran has a current diagnosis of peripheral diabetic neuropathy.

2. Hearing Loss and Tinnitus

The Veteran asserts entitlement to service connection for bilateral hearing loss and tinnitus.  Specifically, the Veteran asserts that his bilateral hearing loss and tinnitus is due to traumatic noise exposure during service.

Specific to claims for service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2016).

The Veteran's available STRs date from his period of service in the Alabama National Guard.  Those records include examination reports dated February 1973, March 1977, July 1981, October 1981, and December 1985.  Audiometric testing results contained in those examination reports do not reflect an auditory threshold in any of the frequencies of 500 through 4,000 Hertz greater than 25 decibels.

Post-service medical records include an August 2010 VA audiological consultation showing the Veteran complained of difficulty hearing conversational speech which had been gradual over the years, and constant tinnitus in both ears.  Audiometric testing results revealed the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
45
55
50
45
LEFT
55
55
50
50
50

Speech discrimination scores were 68 percent bilaterally.  The Veteran was diagnosed with sensorineural hearing loss and tinnitus and he was recommended for hearing aids.  Additionally, a September 2010 VA medical record shows the Veteran was fitted and provided with hearing aids.  

The Veteran underwent a VA examination in June 2011.  The Veteran reported service-related noise exposure including small arms fire, heavy artillery, mortars, grenades, helicopters, airplane engines, large caliber machine guns, and RPG rounds.  Recreational noise exposure included lawnmowers and weed whackers.  No significant occupational noise exposure was reported.  Regarding the Veteran's claim for tinnitus, the Veteran reported that he first noticed symptoms in December 1968 and current symptoms were constant and bilateral.  The examiner noted that audiometric testing results were unreliable due to bone conduction scores that were inconsistent with air conduction scores.  The examiner determined that due to the unknown status of the Veteran's hearing, a nexus opinion regarding hearing loss and tinnitus could not be provided.

With regard to the Veteran's claim for tinnitus, despite the Veteran's reporting of tinnitus symptoms during the August 2010 VA audiological consultation and the June 2011 VA examination, other VA medical records show that the Veteran did not have symptoms for tinnitus.  This includes VA medical records dated April, July and December 2010, and two records dated in April 2011.

As noted above, the appellant is a combat veteran and his in-service noise exposure is thereby conceded.  However, as noted above, 38 U.S.C.A. § 1154(b) provides that in the case of a combat veteran, lay or other evidence of service incurrence or aggravation is sufficient proof of the occurrence of an event but this deals with what happened during service and not the questions of either the existence of current disability or a nexus to service.

Therefore, while the Veteran clearly has a diagnosis for bilateral hearing loss, the remaining question is whether that disability is related to service.  As to the Veteran's claim for tinnitus, there exists conflicting medical evidence as to whether the Veteran experiences such symptoms.

As such, the Board finds that a VA examination is necessary to properly adjudicate these issues on appeal.  In this regard, although the June 2011 VA examiner was unable to provide a nexus opinion due to bone conduction scores that were inconsistent with air conduction scores, the examiner did not state that the inconsistent scores resulted from the Veteran's conduct or unwillingness to cooperate.  Further, the record shows that previous audiological examinations adequately obtained reliable testing data.  

VA's duty to assist a claimant includes providing a medical examination or obtaining a medical opinion when an examination or opinion is necessary to make a decision on the claim. 38 U.S.C. § 5103A(d)(1) (West 2014); 38 C.F.R. § 3.159(c)(4) (2016).  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Accordingly, the case is REMANDED for the following action:

1. With any necessary identification of sources by the Veteran, request all VA treatment records not already associated with the file from the Veteran's VA treatment facilities, and all private treatment records from the Veteran not already associated with the file.

2. Then, schedule the Veteran for a VA examination by an appropriate examiner to determine the nature and etiology of any peripheral neuropathy of the lower extremities.  The examiner should provide the following opinion:  

(a) Does the Veteran currently have peripheral neuropathy of the lower extremities?  

(b) if so, is it at least as likely as not that the neuropathy was caused or aggravated by the Veteran's diabetes mellitus?

The examiner should review pertinent documents in the Veteran's claims file in connection with the examination.  All indicated studies should be completed.  Reasons should be provided for any opinion rendered.  If the examiner is unable to provide an opinion without resort to speculation, an explanation as to why this is so should be provided and any additional evidence that would be necessary before an opinion could be rendered should be identified.

3. Schedule the Veteran for an examination by an appropriate examiner to determine the nature and etiology of the Veteran's diagnosed hearing loss disability and to determine whether the Veteran has a diagnosis for tinnitus that is related to service.  

With regard to the Veteran's bilateral hearing loss claim, the examiner should provide the following opinion:  

Is it at least as likely as not (50 percent or greater probability) that any diagnosed hearing loss disability is etiologically related to the Veteran's service, to include the conceded acoustic trauma from combat?  

With regard to the Veteran's tinnitus claim, the examiner should provide the following opinions:  

(a) Does the Veteran have tinnitus?

(b) If so, is it at least as likely as not (50 percent or greater probability) that any diagnosed tinnitus is etiologically related to the Veteran's service, to include the conceded acoustic trauma from combat?  

The examiner should review pertinent documents in the Veteran's claims file in connection with the examination.  All indicated studies should be completed.  Reasons should be provided for any opinion rendered.  If the examiner is unable to provide an opinion without resort to speculation, an explanation as to why this is so should be provided and any additional evidence that would be necessary before an opinion could be rendered should be identified.

4. Then, readjudicate the claims on appeal.  If any decision remains adverse to the Veteran, issue a SSOC and allow the appropriate time for response.  Then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


